                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA                                    FILED
                                                                                       Scott L. Poff, Clerk
                                WAYCROSS DIVISION                                   United States District Court

                                                                                By CAsbell at 4:21 pm, Apr 08, 2020



 OLUWAMUYIWA OLAWOYE,

                 Petitioner,                               CIVIL ACTION NO.: 5:20-cv-11

          v.

 TRACY JOHNS,

                 Respondent.


                                           ORDER

         Respondent has moved to dismiss Petitioner’s action for habeas corpus relief as moot.

Doc. 5. The Court ORDERS Petitioner to file any objections to the Respondent’s motion for

dismissal or to otherwise inform the Court of his decision not to object to Respondent’s Motion

to Dismiss within 14 days of the date of this Order. If Petitioner does not respond to

Respondent’s Motion within 14 days, the Court will determine there is no opposition to the

Motion, grant the Motion as unopposed, and deem Petitioner to have failed to follow a Court

Order.

         SO ORDERED, this 8th day of April, 2020.




                                      _____________________________________
                                      BENJAMIN W. CHEESBRO
                                      UNITED STATES MAGISTRATE JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
